Citation Nr: 1203855	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

Although the June 2009 rating decision clearly reopened and then denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include COPD, on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a respiratory disorder on the merits is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision denied service connection for respiratory disorder identified as asthmatic bronchitis because there was no evidence of a respiratory disorder in service and no evidence etiologically linking the Veteran's current respiratory disorder to his service or any incident therein.  The Veteran did not appeal the adverse determination.

2.  The evidence received since the November 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a respiratory disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the February 2009 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the February 2009 letter provided the Veteran with adequate notice regarding the specific basis for the prior November 2002 denial of his claim for service connection for a respiratory disorder and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

With respect to the duty to assist, since the Board is issuing a favorable decision with respect to the question of reopening, no prejudice to the Veteran could occur due to any failure in regard to this duty.  Accordingly, the Board may proceed to address the appeal.  

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for a respiratory disorder, to include COPD, which was originally denied by a November 2002 rating decision on the basis that there was no evidence of a respiratory disorder in service and no evidence etiologically linking his current respiratory disorder to his service or inservice exposure to asbestos.  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds it to be new and material.  The evidence on file at the time of the November 2002 rating decision included the Veteran's service treatment records and private medical records dating from August 1992 to February 2002.  Also of record were VA treatment records, dating from January 2001 to February 2002.  At the time there was no evidence of a respiratory disorder in service or competent evidence etiologically linking the Veteran's current respiratory disorder to his service or any incident therein, including exposure to asbestos.  (It was the Veteran contention at the time that his respiratory disability was due to asbestos exposure in service.)   Therefore, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran either had a respiratory disorder in service or that his current respiratory disorder is etiologically linked to his service or some incident therein.  

The evidence associated with the claims file subsequent to the November 2002 rating decision continues to reflect the presence of a respiratory disability, generally identified as COPD, but also asthmatic bronchitis.  The additional evidence also includes articles from the internet (Mayo Clinic Web site) regarding COPD.  The articles note that people exposed to large amounts of secondhand smoke are at risk to develop COPD and that COPD develops slowly over many years.  This is the Veteran's current contention; that he developed his respiratory disability (first diagnosed 20 years after service in 1993) due to his exposure in service to second hand smoke.  He points out he is a non-smoker, and was not exposed to the levels of second hand smoke post service, as he was in service.  Taken together, this evidence is new and as it indicates a potential link between current disability and service, it is material.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder, to include COPD, is reopened, and to this extent the appeal is granted.  


REMAND

Given that the evidence now arguably contains evidence indicating a link between the Veteran's military service, and his current disability, he should undergo a VA examination to obtain an opinion addressing that potential relationship.  

Accordingly, this case is remanded for the following:  

1.  The Veteran should be asked to identify any treatment records dated after 2009 that contain indications the claimed disability is related to service, after which attempts to obtain copies of those records should be accomplished.  

2.  Next, the Veteran should be scheduled for a VA examination of his respiratory complaints.  The claims folder should be provided to the examiner, and the examiner should elicit a comprehensive history from the Veteran of his risk factors for respiratory disease.  After examining the Veteran and accomplishing any indicated tests, the examiner should identify/diagnose the Veteran's current respiratory disability(ies), and for any such disability offer an opinion as to whether it was at least as likely as not incurred during service, or is otherwise due to a disease or injury therein, including exposure to second hand smoke.  A complete rationale for any opinion provided is requested, and if it is not possible to provide the requested opinion without resort to speculation, the reason for that also should be explained.  

3.  The Veteran's claim then should be re-adjudicated and if it remains adverse to him, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


